DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 15-16 have been amended. Claims 2-14, 17, 21, 24, and 28 have been cancelled.

 Response to Arguments
Applicant’s arguments, filed 05/11/2022, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 15-16, 18-20, 22-23, 25-27, and 29-30 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1, 15-16, 18-20, 22-23, 25-27, and 29-30 filed 05/11/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method for video encoding/decoding for deriving a motion vector for each of a plurality of sub-blocks of a current block by using a sub-block based merge candidate list using the sub block based temporal merge candidate of a current block.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein the sub-block based temporal merge candidate is derived on a collocated block of the current block derived by a motion vector of a neighbor block of the current block, 
wherein the collocated block is included in a collocated picture of the current block, and 
wherein the collocated block is a block in which the current block is moved based on the motion vector of the neighbor block of the current block, inside the collocated picture.

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Aono (US 20200296380 A1) teaches methods that use the correlation between spatial and temporal directions to estimate parameters that are required for predictions. In LM prediction that predicts pixel values of chrominance, based on pixel values of luminance, an index for a filter that downsamples a luminance image is adaptively signalled..

Park (US 20200162743 A1) teaches a method for processing an image based on an inter prediction mode may include: generating a temporary candidate list by using a spatial neighbor block or temporal neighbor block of a current block; calculating a cost for each candidate in the temporary candidate list by using a template of the current block; generating a final candidate list by rearranging candidates of the temporary candidate list based on the calculated cost; decoding a merge index indicating a specific candidate in the final candidate list; and generating a prediction block of the current block by using motion information of a candidate indicated by the merge index.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486